Citation Nr: 1217325	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  12-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1956, January 1957 to January 1961, and January 1961 to November 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part granted entitlement to service connection for bilateral hearing loss but denied entitlement to service connection for tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the evidence of record demonstrates that tinnitus is related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, because the Veteran's claim for service connection for tinnitus is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Here, the Veteran alleges that a current tinnitus disability was incurred during service as the result of exposure to acoustic trauma caused by Navy jets.  Specifically, he reports that after working for years on the flight decks of aircraft carriers and being exposed to jet noise he developed hearing loss and tinnitus.  

The Veteran service records document his service in the Navy upon aircraft carriers; thus, his statements are consistent with the circumstances of his service, and the Board presumes that he was exposed to acoustic trauma as alleged.  38 U.S.C.A. § 1154(a).  

His service treatment records, however, do not reveal complaints or treatment for hearing loss or tinnitus.  Rather, on examinations in November 1950, October 1956, January 1957, January 1961, and November 1964 "whispered voice" testing was measured as 15/15 in both ears.  Service records show treatment for an ear ache in April 1964 and an ear infection in October 1964.  

The first post-service medical evidence of hearing loss or tinnitus was not until many years after service discharge.  In this respect, the Veteran received initial VA treatment for a hearing disability in March 2009.  At such time, he reported military noise exposure to jet engines for 18 years.  He described intermittent tinnitus in both ears.  Results of the examination revealed a mild to profound sensorineural hearing loss in each ear.  He was fitted for hearing aids.   

The Veteran underwent a VA examination in July 2009.  At such time, he described his exposure to jet engines while serving on aircraft carriers in the Navy.  As regards tinnitus, he described an intermittent tinnitus that occurred several times a week that lasted a minute or less.  He could not recall the onset of tinnitus, only that he had it for many years.  

An audiologic examination revealed sensorineural hearing loss.  The examiner concluded that bilateral hearing loss was at least as likely related to military service but that tinnitus was not.  As to hearing loss, the examiner noted that the "whispered voice" testing conducted in service was inherently unreliable and that he was likely exposed to acoustic trauma as alleged.  Based on his reported history, the examiner concluded that he could have sustained some changes in hearing in the higher frequencies.  As to tinnitus, however, because the Veteran could not recall the date of onset, the examiner opined that it was less likely due to noise exposure during active military service.  

On the Veteran's notice of disagreement, received in July 2010, the Veteran cited a publication that indicated that tinnitus could be due to loud noise exposure and trauma to the head.  He noted that he was service-connected for residuals of a concussion.  On the Veteran's VA Form 9, he clarified that he experienced tinnitus ever since discharge from service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including organic diseases of the nervous system, such as hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

Here, the Board has first considered the Veteran's lay statements addressing the incurrence of tinnitus, reports of continuity of symptomatology, and his opinion as to the etiology of the current disability.  

In this respect, it is significant that the Board must consider and weigh both the lay and the medical evidence.  The Court has held in this regard that:  

The Board is required to consider "all pertinent medical and lay evidence."  38 U.S.C. § 1154(a); see also 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.303(a), 3.307(b) (2010).  When considering such lay evidence, the Board should determine, on a case-to-case basis, whether the veteran's particular disability is the type of disability for which lay evidence is competent.  See Jandreau, 492 F.3d at 1376-77 (cited in Robinson v. Shinseki, 312 Fed.Appx. 336, 339 (Fed.Cir.2009) (remanding the matter for consideration of the appellant's lay evidence, which requires a "two-step analysis" that begins with an evaluation of whether the veteran's disability is the type of injury for which lay evidence is competent)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006). 

Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  

Here, tinnitus is a disability for which lay evidence is competent.  Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  In addition, his reports regarding acoustic trauma experienced in service and the onset of tinnitus are credible.  

Although the VA examiner determined that tinnitus was unrelated to service, this opinion is not assigned significant probative weight.  In short, the examiner found that tinnitus was unlikely due to service only because of the Veteran's difficulty describing the onset of symptoms.  In all other respects, the examiner finds that bilateral hearing loss was incurred in service.  The Veteran has since clarified that the onset of tinnitus was in service, and the Board has no reason to doubt his testimony.  As such, the more probative and credible evidence of record indicates that the Veteran's ringing in his ears has been present since service discharge.  See 38 C.F.R. § 3.303(b).  

Here, the July 2009 VA examination opinion has some probative value; however, when weighed against the other evidence of record, the evidence is essentially in equipoise.  In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current tinnitus disability, service connection is warranted and the claim must be granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


